           Case 1:20-cv-01818-DAD-SAB Document 12 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE AVALOS,                                      Case No. 1:20-cv-01818-DAD-SAB

12                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST DOCKET
13           v.                                          TO REFLECT VOLUNTARY DISMISSAL

14   STEPHEN INVESTMENTS, INC.,                          (ECF No. 11)

15                  Defendant.

16

17          This action was filed on December 23, 2020. (ECF No. 1.) On March 4, 2021, Plaintiff

18 filed a notice of voluntary dismissal pursuant to Rule 41(a)(1) of the Federal Rules of Civil

19 Procedure. (ECF No. 11.) Plaintiff is dismissing the action with prejudice and without an award
20 of costs or fees. (Id.)

21          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

22 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

23 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

24 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

25 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

26 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th
27 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

28 the parties are left as though no action had been brought, the defendant can’t complain, and the

                                                     1
            Case 1:20-cv-01818-DAD-SAB Document 12 Filed 03/05/21 Page 2 of 2


 1 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

 2 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.

 3          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

 4 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 5
     IT IS SO ORDERED.
 6

 7 Dated:     March 5, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     2
